The opinion of the court was delivered, May 11th 1869, by
Williams, J.
All the assignments of error in this case raise but one question, and that is, What is the proper construction of the note or instrument upon which this suit was brought ? The defendants promised, in substance, to pay the plaintiff one year after date the sum of $500, if the quarry property mentioned in the note should be, or become of the value of $10,000. The promise was not absolute, but conditional. It was not to be performed at an indefinite time, upon the happening of the contingency, but at a definite or specified time, if the contingency had then occurred. Time was an essential element of the contract, not only as it respects the promise, but as it respects the happening of the contingency upon which it was to be performed. A promise to pay at a specified time, if a particular event should happen, is essentially different from a promise to pay upon the happening of the event, or whenever it should occur. In the former case the time for the performance of the promise and the *346happening of the event is definite, and no liability arises on the promise unless the event happens within the time limited for its performance; in the latter, the time for the performance of the promise and the happening of the event is indefinite, and the obligation to perform arises upon the happening of the contingency whenever that may be. In this case the defendants, as we have seen, promised to pay the note in one year after date if the quarry property should become of the value of $10,000. There is no room for doubt as to the meaning of the contract. The defendants were bound to pay the note at maturity if the contingency had then occurred, for this was their promise: but if the contingency had not occurred, they were under no obligation to pay it, for by the very terms of the contract the happening of the contingency was an essential condition upon which their liability was to arise. And it is equally clear that the defendants were under no obligation to pay the note if the contingency occurred after its maturity, for they did not promise to pay it in that event. They only promised to pay it if the contingency should happen at or within the time fixed for its payment. If it did, then, as expressly stipulated, the note was “to be of full effect,” otherwise it was “to be null and void.” This was their whole promise — “it hath this extent, no more.”
It follows that the court was right in rejecting the evidence offered by the plaintiffs for the purpose of showing the value of the quarry property after the maturity of the note, and before' the bringing of the action; and in the construction given to the note in the charge. ETor has the plaintiff any reason to complain of the manner in which the case was submitted to the jury. It was tried with great fairness and impartiality, and the learned judge was clearly right in instructing the jury that it was for them to marshal all the testimony and ascertain whether the lease was worth at any time between the date of the note and its maturity, the sum of $10,000; and, if it was, that then the plaintiff was entitled to recover: if it was not, that their verdict must be for the defendants.
Judgment affirmed.